DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claims 1-20 have been examined. 
The “Invitation to Participate in DSMER Pilot Program” that was included in the previous action is an error. The invitation has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 are directed to the function for parsing a code of a contract and determining the output  and size of each function of the code, which falls within the “Mental Processes” grouping of abstract ideas such as mathematical calculations.
 The limitations that set forth the abstract idea are:
receiving a smart contract from the decentralized network, the smart contract comprising a set of functions; 
parsing the language to form a parse tree comprising tree nodes, wherein each tree node corresponds to a respective function in the set of functions and a parameter of the respective function; 
accessing a first tree node of the tree nodes; 
determining that a first function associated with the first tree node is a user- defined function applicable within the smart contract; 
determining a runtime and a size of the first function based on a data map defined in the smart contract to be associated with the function, the data map comprising a map name, a key, and a value, the map name uniquely associating the key and the value, and the value having a static maximum size related to the size of the function; 
computing an execution value of the smart contract based on the runtime and the size; and 
outputting the execution value such that the execution value is available to a virtual machine prior to executing the smart contract with the virtual machine.



The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
computing device of a decentralized network
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The computing device is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions such as: receiving a smart contract, parsing the smart contract into functions, determining the size and runtime for each function, and computing and outputting an execution value for the smart contract.  
Additionally, ¶ [0034] of the application as filed states that the computing device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, integrate the claimed abstract idea into a practical application. 
 
Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 


The dependent claims further recite a blockchain network. 
The blockchain network is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of such as: receiving a smart contract, parsing the smart contract into functions, determining the size and runtime for each function, and computing and outputting an execution value for the smart contract.  

Accordingly, claims 2-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 
Claim 1, for example, recites the term “applicable” which renders the claims indefinite. Its unclear what the criteria of being applicable. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9-12, 14, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2019/0034246 Al.) (“Miller”) in view of Patsonakis et al (An Alternative Paradigm for Developing and Pricing Storage on Smart Contract Platforms, Feb 3, 2019; https://arxiv.org/abs/1902.00881). 
 
As per claims 1 & 12, Miller discloses:
receiving a smart contract from the decentralized network, the smart contract comprising a set of functions (¶ [0032]); 
parsing the language to form a parse tree comprising tree nodes, wherein each tree node corresponds to a respective function (script) in the set of functions (scripts) and a parameter of the respective function (control operation or logic or parameters of the script) (¶¶ [0042], [0043]; claim 3); 
accessing a first tree node of the tree nodes (¶ [0046]); 
determining that a first function associated with the first tree node is a user- defined function applicable within the smart contract (¶¶ [0033], [0060]-[0063], [0075]- [0077]); 
determining a runtime and a size of the first function based on a data map (values/schedule) defined in the smart contract to be associated with the function (¶¶ [0043], [0054], [0057], [0058]);, 
computing an execution value (e.g. cost value) of the smart contract based on the runtime and the size (¶¶ [0043], [0054], [0057], [0058]); and 
outputting the execution value such that the execution value is available to a virtual machine prior to executing the smart contract with the virtual machine (¶¶ [0060]-[0063], [0075]- [0077]; fig. 3).

Miller does not expressly disclose: 
the data map comprising a map name, a key, and a value, the map name uniquely associating the key and the value, and the value having a static maximum size related to the size of the function; 

Patsonakis, however, discloses:
the data map comprising a map name  (see at least page 4), a key (e.g. storage key), and a value, the map name uniquely associating the key and the value, and the value having a static maximum size (storage max/capacity) related to the size of the function (see at least page 6).  

It would have been obvious to a person of ordinary skill in the art to modify Miller’s teachings to incorporate including the specifics of the data map as disclosed by Patsonakis, to enhance data security thereby preventing fraudulent transactions.

As per claims 3 & 14, Miller/ Patsonakis disclose as shown above.
Miller does not discloses wherein the data map associates the value with a tuple type.  
Patsonakis, however, discloses wherein the data map associates the value with a tuple type (See at least page 3).

It would have been obvious to a person of ordinary skill in the art to modify Miller’s teachings to incorporate tuples as disclosed by Patsonakis, to ensure that data is not modified thereby enhancing security. 

As per claims 5 & 16, Miller/ Patsonakis disclose as shown above.
Miller further discloses wherein the static maximum size is numerically defined in the data map (¶ [0068]). 

As per claims 6 & 17, Miller/ Patsonakis disclose as shown above.
Miller further discloses accessing a second tree node of the tree nodes; determining that a second function associated with the second tree node is a native function generally applicable to the smart contract; and in response to the second function being determined to be a native function, determining a second runtime and a second size of the second function based on a table lookup (¶¶ [0042], [0043], [0054], [0057], [0059]).

As per claims 7 & 18, Miller/ Patsonakis disclose as shown above.
Miller further discloses wherein computing an execution value of the smart contract further comprises determining the execution value of the smart contract based 

As per claims 9 & 20, Miller/ Patsonakis disclose as shown above.
Miller further discloses wherein receiving a smart contract further comprises receiving the smart contract as source code in a high-level language (¶ ¶ [0014], [0028]). 

As per claims 10, Miller/ Patsonakis disclose as shown above.
Miller further discloses wherein the high-level language comprises a non- compiled high-level language (¶ [0038]).

As per claims 11, Miller/ Patsonakis disclose as shown above.
Miller further discloses wherein the decentralized network comprises a blockchain network (¶ [0027]).

Claims 2 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Patsonakis and further in view of Oliver (US 5987479 A) (“Oliver”). 

As per claims 2 & 13, Miller/ Patsonakis disclose as shown above.
Miller does not expressly discloses wherein the smart contract associates the value with an output of the function, and the static maximum size of the value defines a maximum size of the function output.

Oliver, however, discloses wherein the smart contract associates the value with an output of the function, and the static maximum size of the value defines a maximum size of the function output (col. 4, lines 21-65; fig. 4 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Miller’s teachings to incorporate including the specifics of the data map as disclosed by Oliver, to  ensure that each function or application stores information based on the allocated storage space. 

Claims 4 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Patsonakis and further in view of Katz  et al (US 20180247191 A1) (“Katz”). 

As per claims 4 & 15, Miller/ Patsonakis disclose as shown above.
Miller does not discloses wherein the static maximum size is a numeric value associated with the tuple type in a Lisp like language. 
  
Katz, however, discloses using Lisp like language in writing smart contracts (¶¶ [0364], [0365]). 

It would have been obvious to a person of ordinary skill in the art to modify Miller’s teachings to incorporate Lisp like language as disclosed by Katz, because Lisp empower programmers to write faster programs faster.

As per claims 8 & 19, Miller/ Patsonakis disclose as shown above.

Miller does not discloses wherein receiving a smart contract further comprises receiving the smart contract in a Lisp like language.

Katz, however, discloses using Lisp like language in writing smart contracts (¶¶ [0364], [0365]). 

It would have been obvious to a person of ordinary skill in the art to modify Miller’s teachings to incorporate Lisp like language as disclosed by Katz, because Lisp empower programmers to write faster programs faster. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 
US 20080127149 A1- A system and method for profiling a software application may include means for defining a custom cost metric that includes a cost metric identifier and a cost function. The cost function may apply a mathematical formula to data extracted from an event set to calculate a respective cost metric value for each of one or more events in the event set. The data extracted from the event set may include one or more respective profiling object identifiers and one or more other respective costs associated with each of the one or more events. A cost associated with an event in the event space may be associated with a function or basic block of instructions. The cost function may include a distribution formula for attributing at least a portion of the cost associated with a function or basic block to each of the instructions comprising 
 
US 20170277550 A1- discloses An apparatus for selecting an efficient processor includes a comparison module that compares performance characteristics of a plurality of processors available for execution of a function, where each performance characteristic varies as a function of function size. The apparatus includes a selection module that selects, based on a size of the function, a processor from the plurality of processors with a best performance for execution of the function, and an execution module that executes the function on the selected processor.


US 20170277551 A1- An apparatus for dynamically selecting a function includes an intercept module that intercepts a function call from an executing application. The function call specifies a target function and the target function is associated with a target processor. The apparatus includes a selection module that selects a function from a plurality of available functions to execute the function call, where each available function is associated with a separate processor. The apparatus includes an execution module that reroutes the function call to execute the selected function.

US 20170277246 A1- An apparatus for selecting a function includes a comparison module that compares energy consumption characteristics of a plurality of processors available for execution of a function, where each energy consumption characteristic varies as a function of function size. The apparatus 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf